THIS PAGE INTENTIONALLY LEFT BLANK. THIS IS NOT A PROSPECTUS. SEE INSIDE FOR PROSPECTUSES. DREYFUS MONEY MARKET FUNDS PROSPECTUS A pril 1, 2011 CLASS B SHARES • General Money Market Fund, Inc. (GMBXX) • General Government Securities Money Market Fund (GSBXX) • General Treasury Prime Money Market Fund (GTBXX) • General Municipal Money Market Fund (GBMXX) • General California Municipal Money Market Fund (GENXX) • General New York Municipal Money Market Fund (GNYXX) • Dreyfus Connecticut Municipal Money Market Funds, Inc. (DRCXX) • Dreyfus Massachusetts Municipal Money Market Fund (DMAXX) • Dreyfus New Jersey Municipal Money Market Fund, Inc. (DNJXX) • Dreyfus Pennsylvania Municipal Money Market Fund (DPAXX) Contents FUND SUMMARIES General Money Market Fund, Inc. 2 General Government Securities Money Market Fund 3 General Treasury Prime Money Market Fund 5 General Municipal Money Market Fund 6 General California Municipal Money Market Fund 8 General New York Municipal Money Market Fund 10 Dreyfus Connecticut Municipal Money Market Fund, Inc 11 Dreyfus Massachusetts Municipal Money Market Fund 13 Dreyfus New Jersey Municipal Money Market Fund, Inc. 15 Dreyfus Pennsylvania Municipal Money Market Fund 17 FUND DETAILS General Money Market Funds 19 Dreyfus State Municipal Money Market Funds 25 Financial Highlights 31 For More information 35 This combined prospectus is to be used only by clients of Janney Montgomery Scott LLC. As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. 1 DREYFUS MONEY MARKET FUNDS Fund Summaries General Money Market Fund, Inc. Ticker Symbol: GMBXX INVESTMENT OBJECTIVE The fund seeks as high a level of current income as is consistent with the preservation of capital. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.50 % Distribution (12b-1) fees 0.20 % Other expenses (including shareholder services fees) 0.34 % Total annual fund operating expenses % EXAMPLE The Example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1
